Citation Nr: 1310530	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active duty service from April 2001 to September 2003, and from January 2005 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In August 2012, the Veteran testified before the undersigned at a Travel Board hearing held at the Waco, Texas RO.  A transcript has been incorporated into the record.

The Board notes that during the pendency of the Veterans appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore the issue of service connection for a pinched nerve, upper left shoulder has been recharacterized on the front page of this decision as service connection for a left shoulder disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Left shoulder disability did not originate during active service, the Veteran does not have arthritis or other chronic disability of the left shoulder, and a left shoulder disability was not shown to have developed as a result of an established event, injury, or disease during active service.




CONCLUSION OF LAW

The Veteran's claimed left shoulder disability was neither incurred in nor aggravated by her active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and her representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on this claim by a letter dated in December 2007.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified her of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided she identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter timely, before the RO initially decided the Veteran's claim.

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2012).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to her appeal, including service treatment records and post-service treatment records.  

VA examinations were conducted in August 2008 and February 2012 (with an addendum in April 2012) and provided the findings and opinions requested by the Board.  In reviewing the examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2012) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  

However, service connection on the basis of a continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker.  As explained below, the only post-service medical opinions of record indicate that the Veteran's current left trapezius muscle strain is not related to the trapezius muscle spasm diagnosed in service.  This symptom has not been attributed to any separately diagnosed disability, including arthritis, which is listed in 38 C.F.R. § 3.309(a).  Thus, an award of service connection on the basis of continuity of symptomatology since service for the Veteran's current trapezius muscle strain is precluded.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Lyno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102 (2012).




Background

The Veteran's service treatment records show that in April 2002 she was seen for a one-week history of left anterior posterior shoulder pain.  She stated that her shoulder started giving her trouble during basic training, at which time she saw a doctor and was given pain medications.  She indicated she had no previous history of shoulder or neck injury.  The Veteran noted that she got a numbness tingling feeling on the back of her upper shoulder that was worsened with forward flexion and extension.  She also indicated that her friend noticed some swelling on the back of her left shoulder.  She complained of a constant achy pain in the front of her shoulder that was made worse with extension of her shoulder joint and turning the wheel when driving.  The pain was helped when she did not move her left shoulder.  The Veteran stated that the pain did not keep her up at night.

The examination showed full range of motion of the neck and decreased active range of motion with left shoulder forward flexion and extension.  The Veteran had full range of motion with horizontal shoulder flexion and extension.  The assessment was left biceps tendinitis of the long head and left rhomboid weakness.  The Veteran was prescribed Tylenol, a two day profile, rest and ice.

At the end of April 2002, the Veteran was seen again for a follow-up of her left shoulder pain.  The Veteran stated that her shoulder pain had improved.  She still had numbness pain in a straight line in the back of her left shoulder.  The assessment was trapezius muscle spasm and biceps tendinitis.  The Veteran was prescribed Naproxen and Chlorzoxazone and to follow-up if symptoms persisted or worsened.  She was given a profile for 10 days.

The Veteran's February 2003 separation examination notes that clinical evaluation of the spine, other musculoskeletal and upper extremities was normal.  In regard to the Veteran's second period of active duty, on her Report of Medical History for her second enlistment dated January 2005 she does not note former or present problems with her left shoulder, and in the comments section it was noted that the Veteran denied any other significant medical history.  Clinical evaluation of the spine, other musculoskeletal and upper extremities were noted as normal.

At an August 2008 VA examination, the Veteran's grade of muscle strength of the left shoulder/upper left extremity was noted as 5 and no muscle atrophy or abnormalities were noted.  There was no joint swelling, effusion, tenderness, or laxity.  Flexion was 0 to 180 degrees, extension 0 to 30 degrees, left lateral flexion 0 to 30 degrees and left rotation 0 to 30 degrees.  There was no pain on motion.  The diagnosis was left shoulder strain.  The examiner noted that there were no effects of the problem on usual daily activities.  

Treatment records from Darnell Army Medical Center show that the Veteran was seen in October 2008 for left shoulder pain.  The examiner noted the symptoms were more consistent with left trapezius strain.  She was referred for physical therapy and for an MRI.  The MRI results were normal.  The Veteran was again treated in May 2009 and September 2010 for left-sided trapezius pain.  The September 2010 assessment noted left upper trapezius and levator muscle spasm; the Veteran reported having a poor ergonomic setup at work with computer screen offset to the right requiring right rotation of the cervical spine, possibly increasing the bands of cervical musculature.  In January 2011, the Veteran was seen for right shoulder concerns.

VA treatment records dated in February 2010 show complaints of left shoulder scapula pain for some time.  It was noted that an MRI and cervical spine x-ray were normal.  The examination showed upper thoracic spine left side scapula border pain and tenderness, etiology unknown.  It was noted that her doctor from Ft. Hood stated that the next step was steroid injections.  She said she had tried various creams, and even acupuncture.  

At a February 2012 VA examination the examiner noted that the Veteran described a constant soreness/"pulling sensation" over her left trapezius, not near the shoulder joint.  The examination of the shoulder was noted as completely normal, including full range of motion of the bilateral shoulders and neck.  The Veteran admitted that the problem was not in the shoulder joint itself.  She used topical analgesic ointment, heat and ice over the area.

Clarification was requested from the examiner regarding the possible relationship between the muscle spasm in service and the Veteran's current left trapezius muscle strain.  In April 2012, the VA examiner noted the Veteran had an MRI of her left shoulder in November 2008 which was normal.  The examiner opined that the Veteran's current trapezius muscle strain was less likely than not related to an acute muscle spasm 10 years earlier.

At her August 2012 Travel Board hearing, the Veteran testified that her left shoulder started bothering her in basic training after a strenuous road march.  She indicated she first sought treatment when she was in Korea and was told there wasn't anything wrong with the joint itself.  She stated she now had a current diagnosis of a strained trapezius.  She described a numb, tingling-type pain that she had across the back part of her left shoulder.  The Veteran testified that she had everyday discomfort of her shoulder and has been prescribed Flexeril, muscle relaxers, and Robaxin.  The only thing that gave relief was lying down at night to go to sleep.  The Veteran stated that she has had physical therapy to include acupuncture, deep tissue messages, and heat therapy.  She stated that she has had sporadic treatment for her shoulder and the last medical provider was leaning toward steroid injections.

Analysis

The Veteran contends that her current left shoulder trapezius strain is a result of a strenuous march in basic training while on her first period of active duty.  Although she was treated during that period of service for trapezius muscle spasm and biceps tendinitis, her separation examination was negative for any reference to left shoulder problems.  She did not report any left shoulder problems when entering her second period of service and no left shoulder complaints or findings were shown during that period of service.

The medical records show that the Veteran currently has a left trapezius strain and has been treated periodically for a strain.  There is no medical opinion linking the Veteran's left trapezius strain to active duty service.  The February 2012 VA examination findings were normal and the examiner found no evidence of a left shoulder joint condition.  In April 2012, the VA examiner opined that the Veteran's current trapezius muscle strain was less likely than not related to an acute muscle spasm 10 years earlier.  Significantly, neither the Veteran nor her representative have submitted or identified any medical opinion that actually supports her claim.  In short, the only medical opinions addressing the etiology of the left shoulder disorder are against the claim.

The Board acknowledges that the Veteran is competent to report current shoulder symptomatology, including pain.  The Board has considered the arguments advanced by the Veteran that her left shoulder trapezius strain is a result of her service strain in service.  However, the resolution of issues that require medical knowledge requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, determining whether the trapezius muscle spasm diagnosed in service in 2002 is related to the same left trapezius muscle sprain currently diagnosed clearly requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  In this regard, the Board notes that the Veteran's left shoulder symptoms in service and currently have not been associated with an underlying pathology that is observable to a layperson's senses.  In any event, even if the Veteran were competent to address the etiology of her disability, the probative value of her opinion is outweighed by that of the VA examiner, who clearly has education, training, and experience superior to that of the Veteran's in determining the etiology of disorders.

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disability.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for left shoulder disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


